FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 30, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                        No. 10-6269
    v.                                          (D.C. No. 5:10-CR-00094-F-1)
                                                        (W.D. Okla.)
    MICHAEL A. HUFF,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, LUCERO and HOLMES, Circuit Judges.


         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant Michael A. Huff’s plea agreement.

Mr. Huff pleaded guilty to assaulting an officer while engaged in the performance

of his official duties, in violation of 18 U.S.C.§ 111(a). Pursuant to the plea

agreement, Mr. Huff waived his right to appeal his “guilty plea, sentence and

restitution imposed, and any other aspect of his conviction,” provided his


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
sentence was within the advisory sentencing guideline range determined by the

district court to apply. Mot. to Enforce, Attachment 1 (Plea Agreement), at 5.

The defendant’s sentence was within the advisory guideline range. Nevertheless,

the defendant filed a notice of appeal.

      The government filed a motion to enforce the plea agreement pursuant to

United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per

curiam) (holding that court will enforce an appeal waiver if the disputed appeal

falls within the scope of the waiver of appellate rights; the defendant knowingly

and voluntarily waived his appellate rights; and enforcing the waiver would not

result in a miscarriage of justice). In response, Mr. Huff concedes through

counsel that his proposed appeal is within the scope of his appeal waiver and that

he knowingly and voluntarily agreed to the appeal waiver. Mr. Huff does not

contend that it would be a miscarriage of justice to enforce the appeal waiver.

      We have reviewed the motion, the record and Mr. Huff’s response, and we

agree that his proposed appeal falls within the scope of the appeal waiver, that he

knowingly and voluntarily waived his appellate rights, and that enforcing the

waiver would not result in a miscarriage of justice. See id.

      Accordingly, we GRANT the motion to enforce the appeal waiver and

DISMISS the appeal.


                                                    ENTERED FOR THE COURT
                                                    PER CURIAM

                                          -2-